DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to applicant’s claims filed 12/20/2018. Claims 1-23 are currently pending.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “mixing head” in claim 10 and “a tool” in claim 11 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 3, 6, 9, 12, 19, 20, 21, 22 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lang (U.S. PG Pub. 2017/0087322).
Regarding Claim 1, Lang discloses a pad for a patient interface for contacting a patient's skin around an entrance to an airway of the patient, the method comprising (Par. [0039]; Par. [0094] and Par. [0108]-Par. [0109]): providing a resilient material by foaming on a rear side of a textile (Par. [0060]-Par. [0061]; Par. [0142]); providing a plurality of fibers (Par. [0039]); and fixing the plurality of fibers to a base surface of the resilient material so that the plurality of fibers extends away from the base surface (Par. [0047]-Par. [0051]; Par. [0059]; Par. [0172]; Par. [0238]; Fig. 4a Fibers (3136) resilient layer (3132), Fig. 4a reproduced below shows the base surface).

    PNG
    media_image1.png
    432
    370
    media_image1.png
    Greyscale












Regarding Claim 2, Lang discloses the fixing the plurality of fibers includes adhering the plurality of fibers to the base surface by an adhesive (Par. [0171]-Par. [0172]).
Regarding Claim 3, Lang discloses the adhering the plurality of fibers includes coating the base surface with an adhesive, and applying the plurality of fibers onto the adhesive (Par. [0171]-Par. [0172]).
Regarding Claim 6, Lang discloses the foaming includes covering at least one side of a material to be foamed by a profiled structure to form a profiled surface in the resilient material (Par. [0232]; Par. [0238]; Fig. 4a Fibers (3136) resilient layer (3132), Fig. 4a reproduced below shows the base surface).
Regarding claim 9, Lang discloses providing a cushion shaped to approximate a contour of the patient's face; foaming the resilient material directly on the cushion (Par. [0062] discloses a pad being connected to a cushion; Par. [0171] discloses a resilient material adaptable to the contour of a user’s face).
Regarding claim 12, Lang discloses the resilient material includes silicone and the cushion includes silicone (Par. [0232]).
Regarding claim 19, Lang discloses a patient interface for positive air pressure therapy, the patient interface comprising: an air supply opening having a perimeter adapted to surround an entrance to an airway of a patient (Par. [0014]; Par. [0039]; Par. [0094] and Par. [0108]-Par. [0109]); a plurality of fibers distributed around the perimeter of the air supply opening, each of the plurality of fibers including a proximate end and a free distal end that extends in use toward the patient's skin (Par. [0024]; Par. [0039]; Par. [0059]); and a pad including an open cell material foamed on a textile material, the pad extending around the perimeter of the air supply opening, the proximate end of each of the plurality of fibers being fixed to a base surface of the pad (Par. [0014]; Par. [0024]; Par. [0060]- Par. [0061]; Par. [0142]; Fig. 4a Fibers (3136) resilient layer (3132); Fig. 4a reproduced above shows the base surface).
Regarding claim 20, Lang discloses the pad has a thickness of about 3 to 7 mm and wherein the pad includes a substantially flat cushion contacting portion on a side of the pad opposite the base surface, the cushion contacting portion having a width of about 5 mm to 10 mm (Par. [0082]; Par. [0235]).
Regarding claim 21, Lang discloses the open cell material includes polyurethane (Lang, Par. [0133] discloses a polyurethane known to be an open cell material).
Regarding claim 22, Lang discloses the air supply opening is adapted to receive a patient's nose, a portion of the perimeter being adapted to contact an upper lip of the patient's face in use (Par. [0014]; Par. [0021]).
Regarding claim 23, Lang discloses the air supply opening is adapted to receive a patient's mouth, a portion of the perimeter being adapted to contact a chin region of the patient's face in use (Par. [0014]; Par. [0021]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Lang as applied to claim 1 above.
Regarding Claim 4, Lang discloses the fixing the plurality of fibers to the base surface is at the same time as the foaming the resilient material on the rear side of the textile, the plurality of fibers being stitched or woven to the textile and extending away from the base surface on an opposing front side of the textile (Par. [0060]-Par. [0061]; Par. [0172]).
Lang does not disclose the timing at which the plurality of fibers are fixed to the base surface of the resilient material.
However, one of ordinary skill in the art would have been motivated to have fixed the plurality of fibers to the base surface at the same time as the foaming of the resilient material. The timing at which the 
Regarding Claim 5, Lang discloses the foaming the resilient material on the rear side of the textile includes at the same time foaming the resilient material directly on a cushion shaped to approximate a contour of the patient's face (Par. [0171]; Par. [0237]).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lang as applied to claim 1 above, in further view of Lithgow (U.S. Pat 7,523,754).
Regarding claim 7, the device of Lang does not explicitly disclose the profiled surface has a convexly curved cross sectional profile.
However, Lithgow teaches the profiled surface has a convexly curved cross-sectional profile (Col. 18 lines 22-29).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to manufacture the device of Lang to incorporate the profiled surface has a convexly curved cross-sectional profile as taught by Lithgow. The skilled artisan would have been motivated to make the modification in order to provide for a mask to follow the contours of a patient’s face.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lang as applied to claim 1, in view of Briggs (U.S. Pat. 4,366,204).
Regarding claim 8, the device of Lang does not disclose 2883598during the foaming, disposing a material to be foamed on a conveyor and covering a side of the material to be foamed by a profiled structure moving at a same speed as the conveyor to form the foam between the conveyor and the profiled structure, the profiled structure forming a profiled surface in the resilient material.
However, Briggs teaches during the foaming, disposing a material to be foamed on a conveyor and covering a side of the material to be foamed by a profiled structure moving at a same speed as the conveyor to form the foam between the conveyor and the profiled structure, the profiled structure forming 
Further, the foaming will be produced to provide the profiled structure in the resilient material of Lang (Par. [0232]; Par. [0238]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to manufacture the device of Lang to incorporate during the foaming, disposing a material to be foamed on a conveyor and covering a side of the material to be foamed by a profiled structure moving at a same speed as the conveyor to form the foam between the conveyor and the profiled structure, the profiled structure forming a profiled surface in the resilient material as taught by Briggs. The skilled artisan would have been motivated to make the modification in order to provide for depositing a foam mix evenly over the surface of the sheet material (i.e. the profiled structure of Lang) (Briggs, Col. 5 lines 52-55).
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Lang as applied to claim 1, in view of O’Leary (U.S. PG Pub. 2008/0160203).
Regarding claim 10, the device of Lang does not disclose the foaming the resilient material includes applying by a mixing head a material to be foamed.
However, O’Leary teaches the foaming the resilient material includes applying by a mixing head a material to be foamed (Par. [0065] discloses the use of a mixing head for foaming).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to manufacture the device of Lang to incorporate the foaming the resilient material includes applying by a mixing head a material to be foamed as taught by O’Leary. The skilled artisan would have been motivated to make the modification in order to provide for the resilient material being the same consistence throughout.
Regarding claim 11, the device of Lang does not disclose the providing the cushion includes forming the cushion in a tool, the mixing head being located in the tool.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to manufacture the device of Lang to incorporate forming the cushion in a tool, the mixing head being located in the tool as taught by O’Leary. The skilled artisan would have been motivated to make the modification in order to provide a container to hold the mixed product while mixing said product.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Lang as applied to claim 1, in view of Kronzer (U.S. Pat. 5,307,796).
Regarding claim 13, the device of Lang does not disclose before the fixing the plurality of fibers to the base surface, electrically charging the plurality of fibers.
However, Kronzer teaches the fixing the plurality of fibers to the base surface, electrically charging the plurality of fibers (Col. 6 lines 65-68 and col 7 lines 1-15 disclose electrically charging the fibers).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to manufacture the device of Lang to incorporate electrically charging the fibers before fixing said fibers to the base surface as taught by Kronzer. The skilled artisan would have been motivated to make the modification based on the type of fibers being used such as fibrillated film fibers (Kronzer Col. 7 lines 1-15).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Lang in view of Kronzer (U.S. Pat. 5,307,796) as applied to claim 14, in further view of Gibson (U.S. PG Pub. 2013/0139822).
Regarding claim 14, the modified device of Lang does not disclose after the fixing the plurality of fibers to the base surface, cutting out a shape of the pad from the resilient material.
However, Gibson teaches cutting out a shape of the pad from the resilient material (Par. [0066])

Further, one of ordinary skill in the art would have been motivated to after the fixing of fibers to the base surface, cutting out a shape of the pad from the resilient material. The timing at which the cutting takes places would have been obvious to try as there is a finite number of timing possibilities such as before, at the same time and after.
Claims 15, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lang as applied to claim 1, in further view of Gibson (U.S. PG Pub. 2013/0139822).
Regarding claim 15, the device of Lang does not disclose after the fixing the plurality of fibers to the base surface, cutting out a shape of the pad from the resilient material.
However, Gibson teaches cutting out a shape of the pad from the resilient material (Par. [0066])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to manufacture the device of Lang to incorporate cutting out a shape of the device of the resilient material as taught by Gibson. The skilled artisan would have been motivated to make the modification in order to remove and excess material left after manufacturing the device.
Regarding claim 16, the modified device of Lang further discloses profiling at least one surface of the resilient material (Lang, Par. [0020] and Par. [0023] discloses shaping the mask to a person’s face and thus profiled).
One of ordinary skill in the art would have been motivated to before the cutting out of the shape of the pad. The timing at which the cutting takes places would have been obvious to try as there is a finite number of timing possibilities such as before, at the same time and after.

Regarding claim 17, the modified device of Lang further discloses the profiling the at least one surface includes applying a pre-shaped structure to the at least one surface of the resilient material (Lang, .
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Lang as applied to claim 1, in view of Reimschussel (U.S. Pat. 3,688,768).
Regarding claim 18, the modified device of Lang does not disclose the plurality of fibers in a multilevel arrangement wherein a first portion of fibers establishes a first level extending a first length away from the base surface and a second portion of fibers establishes a second level extending a second length away from the base surface.
However, Reimschussel teaches the plurality of fibers in a multilevel arrangement wherein a first portion of fibers establishes a first level extending a first length away from the base surface and a second portion of fibers establishes a second level extending a second length away from the base surface (Col 5 lines 20-37 disclose random fiber lengths).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to manufacture the device of Lang to incorporate multi-level fibers as taught by Reimschussel. The skilled artisan would have been motivated to make the modification in order to ensure each contour to a patients face is sealed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	A. Maryyaney (U.S. Pat. 4,600,002) teaches “Disposable Respirator”
B. Niemeyer (U.S. Pat. 4,951,664) teaches “Mask and Method of Manufacture”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN S PACIOREK whose telephone number is (571)272-8957.  The examiner can normally be reached on Monday - Friday 7 am -5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on 571-272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000./JONATHAN S PACIOREK/
  /JONATHAN S PACIOREK/ 	   Examiner, Art Unit 3785    	
   2/20/2021                         
                                                                                                                                                                         /KENDRA D CARTER/Supervisory Patent Examiner, Art Unit 3785